Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, is made as of January 12, 2009 (this “Agreement”), by
and among MidOcean SBR Holdings, LLC, a Delaware limited liability company
(“Parent”), Sbarro, Inc., a New York corporation and a wholly-owned subsidiary
of Parent (the “Company” and, together with Parent, “Sbarro”), and Daniel G.
Montgomery (“Executive”).

WHEREAS, each of Parent and the Company desire to employ Executive as its
Vice-President and Chief Financial Officer, subject to the terms and conditions
of this Agreement and its Exhibits; and

WHEREAS, each of Parent and the Company has determined that it is in the best
interests of Parent and the Company to enter into this Agreement with Executive
and Executive is willing to serve as an employee of Parent and the Company.

NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants contained herein, the parties agree as follows:

1. Term. Executive’s employment by Sbarro hereunder shall commence effective as
of the date hereof (the “Commencement Date”) and continue until the 1st
anniversary of the date hereof, unless earlier terminated as provided elsewhere
in this Agreement (the period from the Commencement Date until the relevant
employment termination date is referred to herein as the “Term”); provided that
the Term shall renew automatically for successive one-year periods unless either
party gives the other party written notice of its intentions not to renew this
Agreement no later than 90 days prior to the expiration of the then current
Term.

2. Duties.

2.1 Executive shall, during the Term, use his best efforts to faithfully perform
the duties of Vice-President and Chief Financial Officer of Sbarro pursuant to
which he shall assist in the overall management, implementation of strategy and
the day-to-day operations and business of Parent and its subsidiaries (including
the Company’s quick service, franchising, quick casual and strip center
operations) in accordance with the budgets and business plans that have been
approved by Parent’s Board of Directors (the “Parent Board”), shall have
responsibility for the financial reporting of Parent and its subsidiaries, and
shall perform such other duties, commensurate with his position, as shall be
specified and designated from time to time by the President and Chief Executive
Officer, the Parent Board, or the Board of Directors of the Company (the
“Company Board” and, together with the Parent Board, the “Boards”), as
applicable. Executive shall, during the Term, devote his full business time,
effort, skills and loyalty to effectively perform his duties and further the
business of Sbarro; provided that Executive shall be permitted to (i) invest his
personal assets and (ii) serve on any civic, community, charitable or corporate
board to the extent that such activities, individually or in the aggregate, do
not materially interfere with the conduct of Executive’s duties. Executive shall
report directly to the President and Chief Executive Officer, and shall promptly
disclose, at appropriate times, all material developments relating to Sbarro
known to him so as to enable Sbarro to obtain the most effective use of
Executive’s services and the business opportunities that come to Executive’s
attention.



--------------------------------------------------------------------------------

2.2 Executive shall be subject to the written rules, regulations and policies of
Parent and the Company involving the general conduct of business of Sbarro in
force from time to time, as applicable to senior executives of Parent or the
Company, and shall adhere in all material respects to such applicable rules,
regulations and policies; provided, however, that such rules, regulations and
policies are not illegal and that Executive has been made aware thereof by
delivery to him of a written document(s) containing such rules, regulations and
policies. In performing Executive’s duties hereunder, Executive shall comply, in
all material respects, with applicable laws, rules and regulations applicable to
Parent and its subsidiaries and their businesses.

2.3 During the Term, and any time thereafter until the expiration of applicable
statute of limitations, Executive agrees to fully cooperate in good faith and to
the best of Executive’s ability with Sbarro in connection with all pending,
potential or future claims, litigations, arbitrations, proceedings,
investigations or actions involving or relating to Sbarro or their subsidiaries
which directly or indirectly relate to any transaction, event or activity about
which Executive has knowledge. Such cooperation shall include all assistance
that Sbarro, its counselor, its representatives may reasonably request,
including reviewing and interpreting documents, meeting with counsel at a
mutually and reasonably convenient time and location (depending on the
circumstances), providing factual information and material, and appearing or
testifying as a witness. After the Term, Executive’s assistance shall be given
telephonically, unless the same is not reasonably practicable, in which case
such assistance shall be given in person (provided reasonable advance notice of
the need for his assistance is given to the extent practicable). To the extent
reasonably practicable (as determined by Sbarro in good faith), Sbarro will try
to limit Executive’s participation to regular business hours. In any event, in
making any request for such cooperation, Sbarro will take into consideration
(i) the significance of the matters at issue in the claim, litigation,
arbitration, proceeding, investigation or action and (ii) after the Term,
Executive’s other personal and business commitments. Sbarro will reimburse
Executive for all reasonably incurred expenses and costs actually incurred by
him in connection with rendering assistance hereunder upon the submission of the
appropriate documentation to Sbarro. Executive’s entitlement to reimbursement of
such expenses and costs pursuant to this Section 2.3 shall in no way affect
Executive’s rights to be indemnified and/or advanced expenses in accordance with
Sbarro’s limited liability company or corporate documents, any applicable
insurance policy, and/or in accordance with this Agreement.

2.4 Although Executive will perform his duties at the Company’s principal
headquarters in the greater New York City metropolitan area, he understands that
his responsibilities require substantial travel in connection with Sbarro’s
national and international operations.

 

2



--------------------------------------------------------------------------------

3. Compensation.

3.1 Base Salary. In consideration for acting as the Vice-President and Chief
Financial Officer of the Company, the Company shall pay Executive during the
Term a base salary, payable in accordance with the customary payroll practices
of the Company, of $350,000 per annum, which amount may be increased (but not
decreased) from time to time at the sole discretion of the Board (such amount,
as may be so increased, the “Base Salary”).

3.2 Annual Bonus. In addition to the Base Salary, Executive shall be eligible to
earn an annual bonus (the “Annual Bonus”) from the Company pursuant to such
annual bonus plans as may be adopted by the Company Board for executive officers
of the Company (as applicable, the “Annual Bonus Plan”). The Annual Bonus Plan
shall be promptly established by the Company and shall specify Executive’s
target bonus (the “Target Bonus”), which shall be earned based upon the Company
Board’s determination, in its sole discretion, of the attainment of stated
objectives (to be established by the Company Board with input from management,
including Executive) and which may vary by executive class or executive.
Executive, together with other members of management, shall develop and propose
to the Boards a strategic business plan (containing, among other items and on a
Company fiscal quarter basis, stated business objectives to be accomplished and
an EBITDA goal) and a proposed budget no later than the regularly scheduled
December meeting of the Boards of each year for the next succeeding fiscal year
and in time for the Boards to consider, review, discuss, modify and approve for
such next ensuing year (the “Strategic Business Plan”). The Annual Bonus, if
any, will be paid to Executive by the Company promptly after the Company Board
determines the amount payable to Executive, but in any event on or before May 1.

3.3 Withholding. All payments of compensation and benefits shall be subject to
applicable withholding taxes and other legally required payroll deductions.
Executive shall provide the Company with all information reasonably requested by
the Company with respect thereto.

3.4 Benefits. Executive (and his eligible dependents) shall, during the Term, be
entitled to participate in all of the Company’s employee benefits plans, to the
extent permitted by the terms of each such plan, on the same terms and
conditions made available to other executive level employees of the Company.
Nothing herein shall be construed to require the Company to establish any plans
not in existence on the date hereof, or to prevent the Company from modifying or
terminating any such plans; provided that any modification or termination shall
not adversely affect any accrued or vested benefits at the time of the
modification or termination. Executive shall comply with the conditions
attendant to coverage by such plans (which conditions shall be the same as
applicable to participants in the plans generally). Executive affirms that, to
his knowledge, he currently is in good health, with no chronic or recurring
illness, is physically and mentally able to perform his duties under this
Agreement and is insurable at normal rates.

3.5 Equity Compensation.

(a) After six months you will be eligible to participate in the equity sharing
plan currently in effect for other Senior Executives of the Company, eligibility
and extent of such participation will be in the Chief Executive Officer’s sole
discretion.

 

3



--------------------------------------------------------------------------------

3.6 Expenses. The Company shall pay, or reimburse Executive, in accordance with
the applicable Company policy, for all reasonable out-of-pocket expenses
actually incurred by Executive during the Term in the performance of Executive’s
services under this Agreement and for all lodging expense Executive incurs for
hotel or apartment expense designated by the Company, which shall be in relative
proximity to the corporate offices. Executive shall submit proof of such
expenses (including, in the case of reimbursements, proof of payment), with the
properly completed forms as prescribed from time to time by the Company once
each month; provided, however, that such proof is submitted within a reasonable
time after such expenses have been so incurred (and, in the case of
reimbursements, have been actually paid).

3.7 Vacation. During the Term, Executive shall be entitled to four (4) weeks of
annual vacation in accordance with the Company’s standard policies in effect
from time to time regarding vacation time and accrual thereof. Vacation shall be
taken at times when reasonably appropriate, given Executive’s responsibilities
and consistent with the needs of Sbarro. Executive shall be entitled to sick and
personal days in accordance with the Company’s policy and shall be entitled to
such other perquisites as were provided to Executive by the Company prior to the
date hereof.

3.8 Automobile. During the Term, the Company shall provide Executive a monthly
cash payment of $1,250 representing a car allowance which shall be exclusive of
the costs of insurance, gas, repairs, maintenance, etc.

4. Disability or Death.

4.1 Disability. If Executive fails, due to disability or incapacity, either
physical or mental, to perform substantially and continuously all of the
material and essential duties assigned to him for a period of more than 180
consecutive days or for 270 nonconsecutive days out of any consecutive 1 year
period, Sbarro may terminate Executive’s employment by written notice to
Executive delivered at least 10 calendar days prior to the effective date of his
termination. The determination as to whether Executive is disabled or incapable
of performing his duties hereunder shall be made by a disinterested physician
jointly selected by Executive and the Parent Board; provided, however, that if a
disinterested physician cannot be selected within 15 calendar days of Sbarro’s
written request therefore, Sbarro shall have the right to request the Medical
Society of Suffolk or Nassau County to select a qualified disinterested
physician to conduct an appropriate examination and such physician’s
determination as to Executive’s disability or incapacity shall be final and
binding. Executive shall submit to examination by such physician at such
reasonable times and places as may be requested by Sbarro, and any failure by
Executive to submit to such examination schedule shall be deemed a binding
admission by Executive of his disability or incapacity.

4.2 Death or Disability Termination Payments. Upon death or termination of
employment by virtue of disability or incapacity, neither Executive, nor
Executive’s estate, executors, administrators or beneficiaries in the case of
the death of Executive, shall have any right to receive any compensation or
benefit hereunder on and after the effective date of the termination of
employment other than (i) Base Salary earned and accrued under this Agreement
prior to the effective date of termination, (ii) continuation of Base Salary for
a

 

4



--------------------------------------------------------------------------------

period of 12 months; provided, however, that the Company may deduct there from
any disability payments received by Executive from the Company or from insurance
paid for by the Company, (iii) any then earned, but unpaid, Annual Bonus with
respect to the year prior to the year in which termination occurs, and a pro
rata Target Bonus for the portion of the year in which termination occurs,
(iv) accrued benefits (including compensation for accrued vacation, sick and
personal days) in accordance with and subject to the terms of Sbarro’s benefit
plans and policies, and (v) reimbursement, in accordance with the terms of this
Agreement, for business expenses properly incurred prior to the effective date
of termination.

4.3 Payment After Death. In the event of Executive’s death, any payments by the
Company shall be made to the executors or administrators of Executive’s estate
upon the delivery of such documents as the Company may reasonably request
confirming such person’s appointment and authority.

4.4 Termination of this Agreement. In the event of termination of Executive’s
employment pursuant to this Article 4, this Agreement, except for the provisions
of Section 4.2 “Termination Payments,” Section 4.3 “Payment After Death,”
Article 6 “Restrictive Covenants” (to the extent applicable in accordance with
its terms) and Article 7 “Other Provisions,” shall otherwise terminate upon
(a) the effective date of the termination of employment if termination has been
effected by disability or incapacity, and (b) upon Executive’s death, and
Executive and his estate shall have no further rights hereunder.

5. Certain Terminations of Employment.

5.1 Termination for Cause. Sbarro may terminate Executive for Cause; provided,
however, that either Parent or the Company has given prior written notice of
such Cause to Executive (specifying in detail the nature of the Cause) and the
same has not been cured in all material respects or waived by the Parent Board
within 15 calendar days after the giving of such notice. During such time
period, authorized representatives of the Parent Board will be available to meet
with Executive (and Executive’s legal counsel if requested by Executive) upon 3
calendar days’ prior written notice, if requested by Executive, which meeting,
may be held telephonically. As used in this Agreement, “Cause” means and shall
be deemed to exist if, without the prior written consent of the Parent Board,
Executive: (a) is convicted of, or pleads guilty or nolo contendere to, a felony
(including fraud or embezzlement) or other crime involving moral turpitude;
(b) while acting on behalf of Sbarro or otherwise in the performance of his
duties for Sbarro, knowingly (i) submits false reports (whether oral or in
writing) or lies to either of the Boards or (ii) commits a willful act of gross
misconduct or gross negligence; (c) knowingly partakes of illegal substances;
(d) engages in alcohol abuse to such an extent that Executive’s ability to
properly fulfill his responsibilities to Sbarro in a manner reasonably expected
is impaired in any material respect; (e) fails in any material respect to follow
any written policy affecting all employees of Parent and/or the Company, which
policy provides that such failure may result in termination of employment; or
(f) fails to comply in any material respect with the lawful and reasonable
written direction of either of the Boards.

 

5



--------------------------------------------------------------------------------

5.2 Termination Without Cause. Sbarro may terminate Executive’s employment at
any time, and for any reason or for no reason, upon 30 days’ prior written
notice to Executive, which notice shall specify the effective date of such
termination.

5.3 Termination for Any Reason or for Good Reason by Executive. Executive shall
have the right to terminate his employment with Sbarro for any reason at any
time upon 30 days’ prior written notice to Parent, which notice shall specify
the effective date of such termination. In addition, Executive may terminate his
employment with Sbarro for Good Reason; provided, however, that Executive has
given, within 30 days of his obtaining knowledge of the event purported to
constitute Good Reason, 30 calendar days prior written notice of such Good
Reason to the Boards (specifying in detail the nature of the Good Reason) and
the same shall not have been cured in all material respects or waived by
Executive within such period of 30 calendar days. As used in this Agreement,
“Good Reason” means and shall be deemed to exist if, without the prior express
written consent of Executive: (a) Executive suffers a material change in his
reporting obligations; (b) Executive suffers a material decrease in the duties
or responsibilities associated with his titles and positions, as set forth in
Section 2.1; (c) Executive’s Base Salary, Target Bonus or any future incentive
equity opportunity provided by Sbarro after the date hereof is reduced; (d) the
Company fails to pay Executive’s Base Salary, Annual Bonus or benefits to which
Executive is entitled under Sections 3.2 or 3.4 when due; (e) the Company’s
principal headquarters is relocated outside of the greater New York City
metropolitan area; (f) either Parent or the Company sells, transfers or
otherwise disposes of all or substantially all of its assets or business, and
transfers its obligations under this Agreement to a successor, which successor
fails to expressly assume in writing all of Sbarro’s obligations to Executive
under this Agreement; or (g) the Parent Board provides notice to Executive
pursuant to Section 1 of Sbarro’s election not to extend the Term.

5.4 Effects of Termination.

(a) Termination for Cause. Notwithstanding any other provision of this
Agreement, if Sbarro terminates Executive’s employment for Cause, such action
shall be without prejudice to any other rights or remedies that Sbarro may have
at law or in equity; and Sbarro shall have no further obligation to Executive
and Executive shall have no right to receive any compensation or benefit from
Sbarro, on and after the effective date of such termination, other than:
(i) Base Salary earned and accrued under this Agreement prior to such effective
date of termination; (ii) accrued benefits (including compensation for accrued
vacation) in accordance with and subject to the terms of Sbarro’s benefit plans
and policies; (iii) any then earned, but unpaid, Annual Bonus with respect to
the year prior to the year in which termination occurs, payable on its normal
payment date; and (iv) reimbursement, in accordance with the terms of this
Agreement, for business expenses properly incurred prior to the effective date
of termination. This Agreement, except for the provisions of, this
Section 5.4(a), Article 6 “Restrictive Covenants” (to the extent applicable in
accordance with its terms) and Article 7 “Other Provisions,” shall otherwise
terminate upon the effective date of the termination of employment and Executive
shall have no further rights hereunder.

 

6



--------------------------------------------------------------------------------

(b) Termination Without Cause or for Good Reason. If Executive’s employment with
Sbarro is terminated by Sbarro without Cause or by Executive for Good Reason,
Executive shall have no right to receive any compensation or benefit from
Sbarro, whether under this Agreement or otherwise, on and after the effective
date of the termination of employment other than: (i) Base Salary earned and
accrued under this Agreement prior to the effective date of termination;
(ii) accrued benefits (including compensation for accrued vacation, sick and
personal days) in accordance with and subject to the terms of Sbarro’s benefit
plans and policies; (iii) any then earned, but unpaid, Annual Bonus with respect
to the year prior to the year in which termination occurs, payable on its normal
payment date; (iv) reimbursement, in accordance with the terms of this
Agreement, for business expenses properly incurred prior to the effective date
of termination; and (v) a continuation of Base Salary and medical benefits (at
the Company’s expense) for twelve (12) months. This Agreement, except for the
provisions of, this Section 5.4(b), Article 6 “Restrictive Covenants” (to the
extent applicable in accordance with its terms) and Article 7 “Other
Provisions,” shall otherwise terminate upon the effective date of the
termination of employment and Executive shall have no further rights hereunder.

(c) Termination Without Good Reason. Notwithstanding any other provision of this
Agreement, if Executive terminates his employment with Sbarro other than for
Good Reason, Sbarro shall have no further obligation to Executive and Executive
shall have no right to receive any compensation or benefit from Sbarro, on and
after the effective date of such termination, other than: (i) Base Salary earned
and accrued under this Agreement prior to such effective date of termination;
(ii) accrued benefits (including compensation for accrued vacation, sick and
personal days) in accordance with and subject to the terms of Sbarro’s benefit
plans and policies; (iii) any then earned, but unpaid, Annual Bonus with respect
to the year prior to the year in which termination occurs, payable on its normal
payment date; and (iv) reimbursement, in accordance with the terms of this
Agreement, for business expenses properly incurred prior to the effective date
of termination. This Agreement, except for the provisions of this
Section 5.4(c), Article 6 “Restrictive Covenants” (to the extent applicable in
accordance with its terms) and Article 7 “Other Provisions,” shall otherwise
terminate upon the effective date of the termination of employment and Executive
shall have no further rights hereunder.

(d) Amounts payable under this Article 5 will be paid by the Company. The
Company will be obligated to make the severance payments and provide such
benefits as described in this Article 5 only if Executive has not breached, and
only so long as Executive does not breach, his obligations under Article 6 of
this Agreement and executes and delivers to the Company (and does not revoke)
the General Release in the form attached hereto as Exhibit A.

6. Restrictive Covenants.

6.1 General Acknowledgment. Executive acknowledges that: (a) his employment by
Sbarro, throughout the term of his employment, will bring him into close contact
with many confidential affairs of Sbarro, including information about costs,
profits, markets, sales, products, key personnel,, pricing policies, operational
methods, recipes, technical processes and other business affairs and methods and
other information not readily available to the public, and plans for future
development; (b) the services to be performed by him under this Agreement are of
a special, unique, unusual, extraordinary and intellectual character; (c) the

 

7



--------------------------------------------------------------------------------

business of Sbarro is international in scope, its products and services are
marketed throughout the world and Sbarro competes with other entities that are
or could be located in nearly any part of the world; and (d) the nature of his
services, position and expertise are such that he is capable of competing with
Sbarro from nearly any location in the world. In recognition of the foregoing,
Executive: (i) agrees that the restrictions contained in this Article 6 are
necessary for the protection of the trade secrets, proprietary information and
contractual relationships of Sbarro, and are considered by Executive to be
reasonable for such purpose; and (ii) agrees that he shall not challenge the
reasonability or enforceability of his covenants set forth in this Article 6.
Executive agrees that any breach by him of this Article 6 will cause Sbarro
substantial and irrevocable damage and, therefore, without limiting Sbarro’s
rights under Section 6.6, in the event of any such breach, Executive agrees
that, notwithstanding anything in Article 5 to the contrary, he shall forfeit
his right to receive the balance of any compensation (other than Base Salary and
Annual Bonus earned or accrued, but unpaid, under this Agreement prior to the
date of termination and other than accrued or vested benefits in accordance with
and subject to the terms of Sbarro’s benefit plans and policies) thereafter due
him under this Agreement.

6.2 Non-Competition: Non-Solicitation.

(a) During the term of Executive’s employment with Sbarro and for a period of 1
year thereafter, Executive shall not, directly or indirectly, as an individual
proprietor, partner, stockholder, officer, executive, director, joint venture,
investor, lender or in any other capacity whatsoever (other than solely as an
inactive investor (i) holding not more than 2% of the outstanding publicly
traded securities of an entity which is registered under section 12(b) or 12(g)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or
(ii) in such other enterprises as may be consented to in writing by the Parent
Board, which consent shall not be unreasonably withheld or delayed), engage in
the business of developing, producing, managing, consulting for, marketing or
selling: (w) Italian motif quick service restaurants; (x) Italian motif quick
casual restaurants; (y) Italian motif casual restaurants; or (z) restaurants
that are competitive with any other type of restaurant operated by the Sbarro
Group (as defined below) while Executive is employed by Sbarro.

(b) During the term of Executive’s employment with Sbarro and for a period equal
to the period provided in Section 6.2(a), Executive shall not, directly or
indirectly:

(i) solicit or induce, or attempt to induce, any other person or entity having
any continuing or periodic contractual or non-contractual relationship with any
member of the Sbarro Group to terminate, reduce or materially alter their
relationship with, or otherwise cease negotiations and/or business activity with
the Sbarro Group;

(ii) solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any persons who had a contractual or non-contractual
relationship with any member of the Sbarro Group or with whom with any member of
the Sbarro Group was actively involved in negotiating any such relationship
within 6 months of Executive’s effective date of termination of employment; or

 

8



--------------------------------------------------------------------------------

(iii) until 1 year after Executive’s date of termination of employment, directly
or indirectly, induce or attempt to induce to leave the employ of any member of
the Sbarro Group, or solicit, employ, hire, or engage, or attempt to employ,
hire or engage, any person who is employed by any member of the Sbarro Group at
any time within 1 year prior to Executive’s date of termination.

(c) If any restriction set forth in this Section 6.2 is found by a court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas as to which it may be
enforceable.

(d) Executive acknowledges that he is under no restriction of any nature with
any third party which would limit him, in any way, whatsoever, from fully
performing his duties under this Agreement.

6.3 Proprietary Information.

(a) Executive acknowledges and agrees that, due to the uniqueness of his
position, information is available to him which is of such a highly confidential
and proprietary nature as to constitute a trade secret, and any conduct by him
which makes use of such information (except as part of the performance of his
duties on behalf of Sbarro) would be a breach of his fiduciary duty to Sbarro.
Accordingly, Executive agrees that all information and know-how, whether or not
in writing, of a private, secret or confidential nature concerning Sbarro’s
business or financial affairs or business methods received by him from any
member of the Sbarro Group or of which he became aware during the term of his
employment (collectively “Proprietary Information”), is and shall be the
exclusive property of Sbarro. Except as may be required by law, a court of
competent jurisdiction (including pursuant to a duly issued subpoena thereof) or
a governmental agency (in any which event Executive shall promptly notify Sbarro
thereof), and except as required in any litigation or other proceeding involving
this Agreement, Executive shall not disclose any Proprietary Information to
others outside of the Sbarro Group (except as part of the performance of his
proper duties on behalf of Sbarro), or use the same for any unauthorized
purposes, without written approval by the Parent Board, either during or after
his employment, unless and until such Proprietary Information has become public
knowledge without fault of Executive.

(b) Executive agrees that all tangible material containing Proprietary
Information, whether created by Executive pursuant to his employment and duties
under this Agreement or otherwise, which shall come into his custody or
possession during the term of his employment, shall be and is the exclusive
property of Sbarro to be used by Executive only in the performance of his duties
for Sbarro. Executive agrees to deliver promptly to Sbarro on termination of his
employment, or at any other time that Sbarro may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
Sbarro’s business, which Executive obtained while, employed by, or otherwise
serving or acting on behalf of, Sbarro and which he may then possess or have
under his control. Notwithstanding anything to the contrary contained herein,
Executive shall be entitled to retain: (i) papers and other materials of a
personal nature, including photographs, personal

 

9



--------------------------------------------------------------------------------

correspondence, personal diaries and rolodexes and personal files and phone
books; (ii) information showing his compensation or relating to reimbursement of
expenses; (iii) information that he reasonably believes may be needed for tax
purposes; or (iv) copies of plans, programs and agreements relating to his
employment, or termination thereof, with Sbarro.

(c) Executive agrees that he shall not disclose or use information, know how and
records of the types set forth in paragraphs (a) and (b) of this Section which
he knows or should know constitute proprietary information of any third party,
and that such agreement does not, and shall not, limit him, in any way,
whatsoever, from fully performing his duties under this Agreement.

6.4 Developments. Executive shall promptly disclose to Sbarro all processes,
recipes, trademarks, copyrightable materials, inventions, improvements,
discoveries and other information related to the business of any member of the
Sbarro Group (collectively “Developments”) conceived, developed or acquired by
him alone or with others during the Term, whether or not conceived during
regular working hours, or through the use of Company time, material or
facilities or otherwise. All such Developments shall be the sole and exclusive
property of Sbarro and, upon request, Executive shall deliver to Sbarro all
drawings, sketches, models, written information and materials, and other data
and records relating to such Developments. In the event any such Developments
shall be deemed by Sbarro to be patentable, trademarkable or copyrightable,
Executive shall, at the expense of Sbarro, assist Sbarro in obtaining a patent
or patents, a trademark or trademarks, and a copyright or copyrights thereon,
and execute all documents and do all other things reasonably necessary or proper
to obtain patents, trademarks and copyrights, as the case may be, domestic and
foreign, and to vest Sbarro with full title thereto.

6.5 Non-disparagement. During his employment with Sbarro and thereafter, neither
Executive nor Sbarro shall publish any statement, or make any statement under
circumstances reasonably likely to become public, that is critical of Sbarro or
its principals or executives, on the one hand, or Executive, on the other, or in
any way adversely affecting or otherwise maligning the reputation and business
of Sbarro or its principals or executives, on the one hand, or Executive, on the
other. Notwithstanding the foregoing, nothing in this Section 6.5 shall prevent
any person from (a) responding publicly to incorrect, disparaging or derogatory
public statements to the extent reasonably necessary to correct or refute such
public statement or (b) making any truthful statement to the extent
(i) necessary in any litigation, arbitration or mediation involving this
Agreement, including, but not limited to, the enforcement of this Agreement or
(ii) required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with apparent jurisdiction to
order such person to disclose or make accessible such information.

 

10



--------------------------------------------------------------------------------

6.6 Rights and Remedies upon Breach.

(a) Executive and Sbarro acknowledge and agree that a breach of any provision of
Article 6 (the “Restrictive Covenants”) would result in irreparable injury and
damage for which money damages do not provide an adequate remedy. Therefore, if
Executive or Sbarro breaches or threatens to commit a breach of any Restrictive
Covenant, Sbarro or Executive, as applicable, shall have the following rights
and remedies (upon compliance with any necessary prerequisites imposed by law
upon the availability of such remedies), each of which rights and remedies shall
be independent of the other and severally enforceable, and all of which right
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to Sbarro or Executive, as applicable, under law or in equity
(including the recovery of damages):

(i) to have the Restrictive Covenants specifically enforced (without posting
bond and without the need to prove damages) by any court having jurisdiction,
including the right to an entry against Executive or Sbarro, as applicable, of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants; and

(ii) to require Executive to account for and pay over to Sbarro all
compensation, profits, monies, accruals, increments or other benefits
(collectively “Profits”) derived or received by him as the result of any
transactions constituting a breach of the Restrictive Covenants.

(b) The existence of any claim or cause of action by Executive or Sbarro,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement of the Restrictive Covenants.

6.7 Definition of Sbarro Group. For purposes of this Article 6, the phrase
“Sbarro Group” shall mean Parent and its direct or indirect subsidiaries and
joint venture operations, and their respective successors and permitted assigns.
Executive agrees that each such subsidiary, joint venture, successor and
permitted assign is a third-party beneficiary of this Article 6.

7. Other Provisions.

7.1 Severability. Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement; and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any provision of this
Agreement, including any Restrictive Covenant, or any part thereof, is invalid
or unenforceable, the remainder of the Agreement shall not thereby be affected
and shall be given full effect, without regard to the invalid provisions. If any
Restrictive Covenant shall be held invalid or unenforceable because of its
duration, geographic scope, or for any other reason, Parent, the Company and
Executive agree that the court making such determination shall have the power to
modify such provision, whether by limiting the geographic scope, reducing the
duration, or otherwise, to the minimum extent necessary to make such term or
provision valid and enforceable, and such term or provision shall be enforceable
in such modified form.

 

11



--------------------------------------------------------------------------------

7.2 Enforcement. Any action brought to enforce any of the provisions of this
Agreement shall be brought solely in the New York State Supreme Court, Suffolk
County or the United States District Court for the Eastern District of New York,
and the parties consent and agree to the exclusive jurisdiction of such Court.
The parties irrevocably agree that (i) all claims in respect of any such suit,
action or proceeding may be heard and determined in any such court and (ii) not
to commence any action, suit or proceeding relating to this Agreement or any
transaction except in such courts. Each party hereby waives, and agrees not to
assert in any such suit, action or proceeding, in each case, to the fullest
extent permitted by applicable law, any claim that (a) he or it is not
personally subject to the jurisdiction of any such court, (b) he or it is immune
from any legal process with respect to him or his, or it or its, property (and
further irrevocably agrees that service of process and all other legal process
may be delivered in accordance with the provisions of Section 7.4 of this
Agreement and that such service shall be sufficient for all purposes of
applicable law), or (c) jurisdiction or venue for any such suit, action or
proceeding is improper or that any such suit, action or proceeding is brought in
an inconvenient forum.

7.3 Indemnification. Concurrently with the execution of this Agreement,
Executive, Parent and the Company will enter into an indemnification and expense
reimbursement agreement (the “Indemnification Agreement”), with respect to the
terms of Sbarro’s agreement to indemnify Executive, which agreement will be
consistent with the indemnification agreements entered into by Sbarro with other
executive officers and directors of Sbarro. Sbarro shall cover Executive under
an officer’s and director’s insurance policy with at least the same coverage (as
to scope and amount) as provided by Sbarro to other directors and officers of
Sbarro.

7.4 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, sent by
reputable overnight courier, or mailed (certified or registered mail, return
receipt requested):

If to the Parent to:

c/o MidOcean Partners

320 Park Avenue

Suite 1700

New York, NY 10022

Attention: Robert Sharp

      Nicky McGrane

With a copy to:

Kirkland & Ellis LLP

655 Fifteenth Street, N.W.

Washington, D.C. 20005

Attention: Mark Director, Esq.

 

12



--------------------------------------------------------------------------------

If to Sbarro to:

Sbarro, Inc.

401 Broad Hollow Road

Melville, New York 11747

Attention: Stuart M. Steinberg, Esq.

If to Executive to:

Daniel G. Montgomery

19 Knob Hill Drive

Summit, NJ 07901

With a copy to:

or to such other person or address as either party shall specify by notice in
writing to the other party. All such notices, requests, demands, waivers and
communications shall be deemed to have been given and received on the date on
which so hand-delivered or delivered by overnight courier (unless not received
during a business day in which event receipt shall be deemed to occur on the
next occurring business day) or, if mailed, on the business day actually
delivered, except for a notice of change of address which shall be effective
only upon receipt; provided, however, that if any notice is refused, then the
date such notice shall be deemed to have been given and received shall be on the
date of refusal thereof.

7.5 Entire Agreement. This Agreement, together with Exhibit A annexed hereto,
contain the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersedes all prior or contemporaneous
agreements, written or oral, with respect thereto.

7.6 Waivers and Amendments. This Agreement may be amended, superseded or
canceled, and the terms hereof may be waived, only by a written instrument
signed by the parties or, in the case of a waiver, by the party waiving
compliance. No delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
either party of any such right, power or privilege nor any single or partial
exercise as any such right, power or privilege, preclude any other or further
exercise thereof or the exercise of any other such right, power or privilege.

7.7 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER
JURISDICTION.

7.8 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive other than to his heirs and
beneficiaries; any other purported assignment by Executive in violation hereof
shall be null and void. In the event of any sale, transfer or other disposition
of all or substantially all of Parent’s or of the Company’s assets or business,
whether by merger, consolidation or otherwise, Sbarro may assign this Agreement
and their rights hereunder to the party acquiring such assets or business.

 

13



--------------------------------------------------------------------------------

7.9 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.10 Survival. In addition to the provisions as to which survival is
specifically provided for elsewhere in this Agreement, Section 2.3, Article 6
and Article 7 shall survive termination of this Agreement.

7.11 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.12 Tax Matters.

(a) Notwithstanding any other provisions of this Agreement to the contrary, in
the event that any payments or benefits received or to be received by Executive
in connection with Executive’s employment with Sbarro (or termination thereof)
would subject Executive to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), and
if the net-after tax amount (taking into account all applicable taxes payable by
Executive, including any Excise Tax) that Executive would receive with respect
to such payments or benefits does not exceed the net-after tax amount Executive
would receive if the amount of such payments and benefits were reduced to the
maximum amount which could otherwise be payable to Executive without the
imposition of the Excise Tax, then, only the extent necessary to eliminate the
imposition of the Excise Tax, such payments and benefits shall be reduced.

(b) The parties hereto acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with Section 409A of the Code
and the Department of Treasury Regulations and other interpretive guidance
issued thereunder, including any such regulations or other guidance that may be
issued after the Commencement Date (collectively, “Code Section 409A”). In the
event that Sbarro or Executive reasonably determines that any amounts payable
hereunder shall be taxable to Executive under Code Section 409A, the parties
shall negotiate in good faith modifications to this Agreement that are intended
to preserve the intended tax treatment of the benefits provided by this
Agreement; provided that (i) Sbarro shall not be required to take any action
that causes Sbarro or their affiliates to incur any additional expense or to
accelerate any payment or benefit provided to Executive under this Agreement and
(ii) Sbarro and its affiliates shall have no obligation to pay, reimburse or
indemnify Executive for any tax, penalty, interest or other expense incurred
under or pursuant to Code Section 409A.

7.13 No Conflict. Executive represents and warrants to Sbarro that this
Agreement is legal, valid and binding upon him and the execution of this
Agreement and the performance of his obligations hereunder does not and shall
not constitute a breach of, or conflict with, the terms or provisions of, any
agreement or understanding to which Executive is a party (including any other
employment agreement). Sbarro represents and warrants to Executive that this
Agreement is legal, valid and binding upon each of Parent and the Company and
the execution of this Agreement and the performance of Sbarro’s obligations
hereunder do not and shall not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which Parent or the
Company is a party.

 

14



--------------------------------------------------------------------------------

7.14 Counterparts. This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered shall be an original
but both such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

[Signature page follows.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

    MidOcean SBR Holdings, LLC   /s/ Daniel G. Montgomery     By:   /s/    Peter
Beaudrault   Daniel G. Montgomery       Name: Peter Beaudrault         Title:
President and Chief Executive Officer

 

    Sbarro, Inc.       By:   /s/    Peter Beaudrault         Name: Peter
Beaudrault         Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

RELEASE

Pursuant to the terms of the Employment Agreement dated as of January        ,
2009 between MidOcean SBR Holdings, LLC, with offices c/o MidOcean Partners, 320
Park Avenue, Suite 1700, New York, NY 10022 (“Parent”), Sbarro, Inc., with
offices at 401 Broad Hollow Road Melville, New York 11747 (the “Company” and,
together with Parent, “Sbarro”), and the undersigned (the “Agreement”), and in
consideration of the payments made to me and other benefits to be received by me
pursuant to Article 5 of the Agreement, I,                     , being of lawful
age, do hereby release and forever discharge Sbarro and any successors,
subsidiaries, affiliates, related entities, predecessors, merged entities and
parent entities and their respective officers, directors, shareholders,
employees, benefit plan administrators and trustees, agents, attorneys,
insurers, representatives, affiliates, successors and assigns from any and all
actions, causes of action, claims, or demands for general, special or punitive
damages, attorney’s fees, expenses, or other compensation or damages
(collectively, “Claims”), which in any way relate to or arise out of my
employment with Sbarro or any of its subsidiaries or affiliates or the
termination of such employment, which I may now or hereafter have under any
federal, state or local law, regulation or order, including Claims related to
any stock options or other benefits held by me or granted to me by Sbarro that
are scheduled to vest subsequent to my termination of employment and Claims
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Fair Labor Standards Act,
the Family and Medical Leave Act and the Employee Retirement Income Security
Act, each as amended through and including the date of this Release (with the
exception of Claims that may arise outside of this Agreement and from events
that occur after the date I sign this Release); provided, however, that the
execution of this Release shall not prevent the undersigned from bringing a
lawsuit, action or claim against any person or entity released hereunder to
enforce its obligations under the Agreement or the Amended and Restated Limited
Liability Company Agreement of Parent. Anything to the contrary notwithstanding
in this Release or the Agreement, nothing herein shall release Sbarro from any
claims or damages based on: (i) any right or claim that arises after the date of
this Release; (ii) any right I may have to accrued or vested (and unpaid)
benefits or entitlements under any applicable plan, agreement, program, award,
policy or arrangement of Sbarro; (iii) my eligibility for indemnification in
accordance with applicable laws or the certificate of incorporation and by-laws
of Sbarro or any applicable insurance policy, with respect to any liability I
incur or incurred as an employee or officer of Sbarro; or (iv) any right I may
have to obtain contribution as permitted by law in the event of entry of
judgment against me as a result of any act or failure to act for which I and any
person or entity released herein are jointly liable.

I acknowledge that I have been given at least 21 days from the day I received a
copy of this release to sign it and that I have been advised to consult an
attorney. I understand that I have the right to revoke my consent to this
release for 7 days following my signing. This release shall not become effective
or enforceable until the expiration of the 7-day period following the date it is
signed by me.



--------------------------------------------------------------------------------

I ALSO ACKNOWLEDGE THAT BY SIGNING THIS RELEASE I MAYBE GIVING UP VALUABLE LEGAL
RIGHTS AND THAT I HAVE BEEN ADVISED TO CONSULT A LAWYER BEFORE SIGNING. I
further state that I have read this document and the Agreement referred to
herein, that I know the contents of both and that I have executed the same as my
own free act.

WITNESS my hand this      day of                     ,         .

 

   Daniel G. Montgomery